MEMORANDUM
BAILEY, J.
It would seem that the Order of Railway Conductors and its members have an interest in this controversy equal to that of the plaintiffs, and if the Court should erroneously grant to the plaintiffs the relief sought by the bill of complaint, the Order of Railway Conductors would be deprived of the same rights as those of which the plaintiffs claim they are illegally deprived. In my opinion therefore the Order of Railway Conductors is a necessary party to this proceeding.
Apart from that, however, I think that this controversy is just the character of dispute which has been vested by the statute in the Mediation Board, and its decision is final ' unless capricious or arbitrary. I can see no grounds stated in the bill that would justify the Court in setting aside the decision of the Board as arbitrary or capricious or even erroneous. See opinion of Mr. Justice Gordon in Brotherhood of Locomotive Firemen and Enginemen, et al., v. *125Georgia Southern and Florida Railway Company, et al., Equity 54632.
The motion to dismiss the bill of complaint should be sustained.